       Case 2:20-cr-00539-JAK Document 1 Filed 11/02/20 Page 1 of 3 Page ID #:1



 1

 2

 3

 4
                                                           11/2/2020
 5
                                                                JB


 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,             CR No. 2:20-cr-00539 -JAK
11                   Plaintiff,            I N F O R M A T I O N
12                   v.                    [18 U.S.C. § 1349: Conspiracy
                                           to Commit Bank Fraud; 18 U.S.C.
13   OSCAR JEFFERSON,                      § 1028A: Aggravated Identity
                                           Theft]
14                   Defendant.
15

16

17        The United States Attorney charges:
18                                   COUNT ONE
19                              [18 U.S.C. § 1349]
20        Beginning in or before 2018, and continuing through at
21   least May, 2020, in Los Angeles County, within the Central
22   District of California, and elsewhere, defendant OSCAR
23   JEFFERSON, and others conspired to commit bank fraud, in
24   violation of Title 18, United States Code, Section 1344.            The
25   object of the conspiracy was carried out, and to be carried out,
26   in substance, as follows:       Defendant JEFFERSON and his co-
27   conspirators would set up a sham business that purported to
28   provide medical services, but in fact existed only to charge
       Case 2:20-cr-00539-JAK Document 1 Filed 11/02/20 Page 2 of 3 Page ID #:2



 1   bank-issued credit accounts of victims of identity theft.

 2   Defendant JEFFERSON would establish a Bank of America account

 3   for this sham business to collect the fraudulent charges on the

 4   credit accounts of victims.      Defendant JEFFERSON would also

 5   apply through Bank of the West for a CARES Act loan for the sham

 6   business, falsely stating that it was a real business with many

 7   employees.   As a result of this conspiracy, federally-insured

 8   financial institutions including Bank of America, Bank of the

 9   West, and Synchrony Bank were defrauded out of at least

10   $767,491.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
       Case 2:20-cr-00539-JAK Document 1 Filed 11/02/20 Page 3 of 3 Page ID #:3



 1                                   COUNT TWO

 2                             [18 U.S.C. § 1028A]

 3        Beginning in or before 2018, and continuing through at

 4   least May, 2020, in Los Angeles County, within the Central

 5   District of California, and elsewhere, defendant OSCAR

 6   JEFFERSON, knowingly transferred, possessed, and used, without

 7   lawful authority, a means of identification of another person,

 8   including the name of victim A.L., which defendant used to apply

 9   for a business credit card on or about September 24, 2019,

10   during and in relation to a felony violation of Title 18, United

11   States Code, Section 1349, Conspiracy to Commit Bank Fraud, as

12   charged in Count One, knowing that the means of identification

13   belonged to another actual person.

14

15
                                  NICOLA T. HANNA
16                                United States Attorney

17

18
                                  BRANDON D. FOX
19                                Assistant United States Attorney
20                                Chief, Criminal Division

21                                RANEE A. KATZENSTEIN
                                  Assistant United States Attorney
22                                Chief, Major Frauds Section
23                                ANDREW BROWN
24                                Assistant United States Attorney
                                  Major Frauds Section
25

26

27

28

                                          3
